Per Curiam. The appellant, Larry Darnell Ingram, has previously filed a motion for belated appeal. See Ingram v. State, 330 Ark. 218, 951 S.W.2d 314 (1997). We denied the motion because Ingram’s attorney, D. Kirk Joyce, had not admitted fault for failing to file the record in a timely manner. Mr. Joyce has since submitted an affidavit accepting responsibility for failing to timely file the transcript.  We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to treat the motion as one for rule on the clerk and grant the motion. See Harkness v. State, 264 Ark. 561, 572 S.W.2d 835 (1978). A copy of this opinion will be forwarded to the Committee on Professional Conduct.